NO.    94-553
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1995


IN RE THE MARRIAGE OF




          Respondent and Appellant.



APPEAL FROM:   District Court of the Eleventh Judicial District,
               In and for the County of Flathead,
               The Honorable Ted 0. Lympus, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               George B. Best, Attorney at Law,
               Kalispel.1, Montana
          For Respondent:
               Eric F. Kaplan; Kaplan Law Offices,
               Columbia Falls, Montana



                                   Submitted on Briefs:   May 4, 1995
                                               Decided:   June 15, 1995
Filed:
Justice W. William Leaphart delivered the Opinion of the Court

     Michael Torgerson (Michael) appeals from an order of the
Eleventh Judicial District Court,       Flathead   County, dividing his
marital estate with Suzanne Torgerson (Suzanne).        We affirm.
     Michael and Suzanne were married in June 1968 and separated in
July 1991.     Their two children are now adults.    Michael is in good
health and Suzanne has bladder cancer and suffers from additional

emotional and physical health problems.        Both parties worked and
attended school during the course of the marriage:         Michael is an
architect and Suzanne a nurse.         Suzanne assisted Michael in his
architectural practice and served as the primary caretaker of the
children and as homemaker for the family.      Michael's   architectural
practice was successful for a time but began to decline until he
terminated his involvement with the architectural practice in 1992.
     Suzanne inherited approximately 160 acres of land, parcels of
which the parties subsequently subdivided and sold, thus creating
a source of income.      Suzanne will receive no further inheritance
but Michael has the expectation of receiving a substantial
inheritance from his father.       In the early 198Os,      the   parties
involved themselves in various commercial real estate partnerships.
     The parties agreed to the distribution of most of the marital
estate,     including parcels of land, partnership interests, some
vehicles,    furniture, and belongings.
     Michael raises seven issues on appeal:
      1.  Did the District Court err in its distribution of the
marital estate?

                                   2
     2.   Did the District Court err by valuing the partnerships
without presenting a rationale for such determinations?
     3.   Did the District Court err in establishing a minority
discount based on erroneous partnership values?
     4.    Did the District Court err by failing to consider the tax
consequences of the sale of partnerships when such sale was
necessitated by the terms of the court's decree?
      5.  Did the District Court err in failing to consider the
parties' tax debt for 1991-1993?
     6.    Did the    District   Court     err by miscalculating the
equalization sum?
     I.   Did the District Court err in requiring Michael to pay
for Suzanne's expert witness?
                          Standard of Review
       In marital property division cases, we review whether the
district court's findings of fact are clearly erroneous.            In re
Marriage of Maedje (1994), 263 Mont. 262, 265-66, 868 P.2d 580,
583.   Furthermore,   "[w]hen there is substantial credible evidence

to support the court's findings and judgment, this Court will not
alter the trial court's decision unless there is an abuse of
discretion."   Marriage of Maedje, 868 P.2d at 583
                                 Issue I
     Did the District Court err in its distribution of the marital
estate?
       We have long held that the distribution of      marital assets   need
not be equal, but rather, must be equitable.        In re Marriage of
Zander (1993), 262 Mont. 215, 222, 864 P.2d 1225, 1230.           Michael
argues that the District Court erred because it did not determine
the net worth of the parties.     We do not require that the District
Court determine the marital net worth:       Rather, we have held that

                                    3
the determination of net worth is helpful to this Court and the
test is whether the         "findings        as     a whole are         sufficient to
determine the net worth and to decide if the distribution was
equitable."     In re Marriage of Dreesbach (1994), 265 Mont. 216,
221,   875 P.2d 1018,      1024; citing In re Marriage of Stephenson
(1989),   237 Mont. 157, 160, 772 P.2d 846, 848.                   In this case, a
determination of net worth is not imperative.                      See Marriage of
Stephenson,   772 P.2d at 848.
       The District      Court   considered,          among     other     things,    the
duration of the marriage,        that Suzanne has health problems, the
marital standard of living,           the         marital   estate,      the    parties'
educations,     earning     capacity,         age,      and     past      and     future
inheritances.    Finally, the court made apparent that the parties
agreed to distribution of the majority of the estate in a pre-trial
order.     The District Court did not abuse its discretion in
distributing the marital estate and based its                           judgment upon
substantial   credible    evidence:      Each party received an equitable
portion of the marital estate and that the emphasis was "placed on
the parties'     needs     and   their       relative         financial     situations
indicates a careful exercise of the court's discretion."                        Marriage
of Stephenson, 772 P.2d at 848.          The District Court's findings were
sufficient as a whole.            We hold that the District Court's
distribution was equitable.
                                   Issue II
     Did the District Court err by valuing the partnerships without
presenting a rationale for such determination?
       The District Court found that the parties' expert witnesses
                                         4
established some conflicting partnership values.        The court then
established some values of its own.      Michael and Suzanne each argue
that their expert is the better expert, and Michael argues that the
District Court was required to give reasons for determining its
valuations.     See In re Marriage of Taylor (1985), 257 Mont. 122,
127, 848 P.2d 478, 481.
     A district court has broad discretion in determining the
     value of property in a dissolution. . . . "Its valuation
     can be premised on expert testimony, lay testimony,
     documentary evidence, or any combination thereof." . . .
     "The court is free to adopt any reasonable valuation of
     marital property which is supported by the record." .
              "As long as the valuation [of property in a
     dissolution1 is reasonable in light of the evidence
     submitted, we will not disturb the finding on appeal."
     . . .   [Citations omitted. 1
In re Marriage of Robinson (Mont. 1994), 888 P.2d 895, 897, _

St.Rep.    _, _.
     A comparison of Michael's and Suzanne's experts' proposed
valuations for the eight partnerships reveals that none of the
individual      expert's   partnership   valuations   are   so   widely
conflicting as to render the District Court's failure to state
reasons for its findings an abuse of discretion.       We note further
that the District Court selected valuations from both of the
parties' experts, valuations are supported by the record and the
judge stated that the parties had "equally well qualified CPA
expert witnesses upon the subject."         The one exception was the
Superior Forest Service Building partnership, which both parties'
experts initially valued at zero because the property was under
construction.      Suzanne's expert later modified his valuation to
$93,017,     which the District Court apparently considered a more
                                    5
reasonable interest in land and a building worth approximately
$400,000.      We hold that the District Court did not abuse its
discretion in valuing the partnerships and its conclusions were
based on substantial credible evidence.
                              Issue III
     Did the District Court err in establishing a minority discount
based on erroneous partnership values?
     Michael raises the same question for minority discount in this
issue as he did for partnership valuation in issue two.              Our
analysis and conclusion here is the same as above:         The District
Court's     minority discount was between the parties'          experts'
proposed values and was the product of the District Court's stated
consideration of the issues and experts'      figures.    The   District
Court did not abuse its discretion in establishing the minority
discount and its conclusions were based on substantial credible
evidence.
                                Issue IV
     Did the District Court err by failing to consider the tax
consequences of the sale of partnerships when such sale was
necessitated by the terms of the court's decree?
     Michael argues that the District Court's distribution forces
him to sell partnership interests, thus causing a tax burden that
was improperly ignored by the District Court.     In support, Michael
cites In re Marriage of Lee (1991), 249 Mont. 516, 816 P.2d 1076.
Applying Marriage of Lee to the instant facts we reach the opposite
conclusion.     In Marriage of Lee, we wrote that "where a property
distribution     ordered by a     court    includes a    taxable   event
precipitating a concrete and immediate tax liability, such tax
                                   6
liability should be considered by the court before entering its
final judgment."     Marriage of Lee, 816 P.2d at 1078.
     In the instant case,      the District Court's decree did not
U [precipitate] a concrete and immediate tax liability.'t                  In In re
Marriage of Turbes (1988), 234 Mont. 152, 159, 762 P.2d 237, 241,
we held that "a District Court does not abuse its discretion by
refusing to consider theoretical tax consequences when the court-
ordered   property   distribution    does        not   contemplate   any    taxable
event which triggers present tax liability."                  Michael does not
present any evidence indicating that the District Court's decree
forced him to sell any assets that would result in a tax liability.
Absent such evidence, Michael's         claims   are theoretical at best. We
therefore conclude that the District Court was not required to
consider the tax consequences         from   selling partnership assets.
                                    Issue V
     Did the District Court err in failing to consider the parties'
tax debt for lPPl-1993?
     Michael   argues that the District Court was required to
consider the parties' tax debt for the years 1991, 1992, and 1993
because § 40-4-202, MCA, includes liabilities in the list of court
considerations when making an apportionment of marital assets. We
have held that:
          While articulation of [the factors in § 40-4-202,
     MCA] is encouraged, the absence of specific findings does
     not automatically warrant remand:
           It is not the lack of specific findings which
     constitute reversible error, but the lack of substantial
     evidence to support the judgment. We look both to the
     District Court's express reasoning and the evidence in
     the record to determine whether ample evidence exists.

                                       7
In re Marriage of Gerhart (1990), 245 Mont. 279, 282, 800 P.2d 698,
700    (citation     omitted).      In        the   instant   case,   the record
demonstrates that the District                Court considered the parties'
liabilities and the District Court did not abuse its discretion and
its findings are supported by the evidence presented.
                                    Issue VI
       Did the District Court err by miscalculating the equalization
sum?
       Michael argues that the District Court's equalization payment
"serves to further unbalance the distribution" and therefore was
improper.       As discussed in issue one, the distribution of marital
assets need not be equal, but rather, must be equitable.                Marriage

of Zander,      864 P.2d at 1230.        The District Court considered the
various factors identified in 5 40-4-202, MCA, and calculated the
equalization sum based on its determination of what would be an
equitable distribution. Michael fails to provide evidence that the
District Court abused its discretion in determining this sum or
that the sum is not supported by the evidence in the record.                  The
District Court did not err in determining the equalization sum.
                                  Issue VII
     Did the District Court err in requiring Michael to pay for
Suzanne's expert witness?
       Michael argues that Mr. Boiler was Suzanne's expert and that
Michael should not be required to pay for her expert.                 Section 40-
4-110,   MCA,    provides that:
       The court from time to time, after considering the
       financial resources of both parties, may order a party to
       pay a reasonable amount for the cost to the other party
       of maintaining or defending any [dissolution] proceeding
                                          8
     .   .   .   .

Given the District Court's findings and conclusions, it did not
abuse its discretion in ordering Michael to pay one-half of Mr.
Boiler's fees.
     Affirmed.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter, and West Publishing Company.




We concur:
                     /




                                 9